DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-6, 8-13 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8 in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest a brainwave induced sound generating method, applied to a sound adjusting device, the sound adjusting device having a processor, and being signally connected to a speaker device, the speaker device comprising a first speaker and a second speaker, the method comprising the steps of: receiving a first channel input signal and a second channel input signal; adjusting a volume gain of the first channel input signal to form a first channel output signal, wherein a formal of the volume gain of the first channel output signal is in a first wave format; adjusting a volume gain of the second channel input signal to form a second channel output signal, wherein a formal of the volume gain of the second channel output signal is in a second wave format, wherein the type of the first wave format is the same as that of the second wave format; and outputting the first channel output signal to a first speaker, and outputting the second channel output signal to the speaker device and playing through the second speaker, wherein a maximum of the 

Citation of Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

In view of (US 2015/0245156), Tsang discloses a system having a processor for executing computer-executable components comprising a detector component that detects a set of signals associated with brain activity of a brain of a user and an audio processor component that controls application of audio effects to audio signals generated by an audio device to generate processed audio signals for presentation to the user based on a result of analysis of the set of signals, where the set of signals comprises a first signal associated with a first frequency band and a second signal associated with a second frequency band. The audio processor component can automatically or dynamically adjust the application of the audio effects to the audio signals based on determined effects adjustments so as to facilitate improving, enhancing or promoting listening experience degree of the user through enhanced processing of the audio signals while listening the audio presentation (see fig. 2, ¶ 0034-0037, 0048-0049).



In view of (US 2019/0247662), Poltroak discloses a system that involves determining a neuronal activity pattern of a trainer who is a master of the skill, while engaged in an activity involving the skill. The neuronal activity pattern is processed with a microprocessor. A trainee learning the skill is subject to a neuro-stimulation having a stimulus, such as sensory or peripheral excitation, dependent on the processed neuronal activity pattern. The neuro-stimulation is one of deep transcranial electric stimulation and a deep transcranial magnetic stimulation. Enhances emotional response by a subject, i.e., trainer, in connection with the received information by conveying to the brain of the subject temporal patterns of brainwaves of a second subject, i.e., trainee, who had experienced such emotional response, with temporal pattern being provided non-invasively via light, sound, transcranial direct current stimulation (tDCS), transcranial alternating current stimulation (tDAS), transcranial magnetic stimulation (TMS) or other way capable of conveying frequency patterns (see ¶ 0615-0617). 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651